Citation Nr: 1121915	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.

The Veteran's most recent VA compensation and pension (C&P) examination for PTSD was performed in September 2006.  His Global Assessment of Functioning (GAF) score was 50.  It was noted that he was a combat veteran of Vietnam who was having a recent increase in interpersonal and occupational problems related to symptoms of PTSD.  He reported that he had lost his job due to making mistakes and having numerous difficult interactions with his supervisor.  VA mental health treatment notes dated through June 2007 include two records from anger management groups in May 2007 and a June 2007 VA mental health note showing a GAF score of 48 along with episodic alcohol abuse.  

As to the TDIU claim, the Veteran contends that he is disabled from work due to PTSD as well as due to the combined effects of his service-connected disabilities.  He has submitted part of a December 2009 rating decision indicating service connection was awarded for left and right lower extremity peripheral neuropathies as secondary to service-connected diabetes mellitus type II, each rated as 10 percent disabling effective from March 2005.  He urges that this has brought his combined rating to 70 percent.  The most recent prior rating decision, issued in August 2007, reflects that the combined rating was 60 percent effective from August 2006.  Reports from Point Staffing Services in June and July 2007 show that the Veteran was working for that company since November 2006 driving cars for an auto auction.  He was not working full time but had lost no time due to disability and no concessions had been made due to disability.  

Since it appears that more recent pertinent treatment records are available, further development to obtain those records should be accomplished before the Board decides the Veteran's appeal.  Furthermore, since it has been almost five years since the Veteran's most recent VA examination to determine the degree of severity of his PTSD, he should be afforded a VA examination while this case is in remand status.  Moreover, the Board notes that there is no medical opinion concerning the impact of the Veteran's PTSD on his employability, nor is there any medical opinion as to the combined effects of the service-connected disabilities on his employability.  

In addition, while this case is in remand status, appropriate development should be undertaken to associate the full December 2009 rating decision, as the final page listing the combined rating is missing in the copy submitted by the Veteran.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including but not limited to updated treatment records from the Newington Medical Center and the full December 2009 rating decision.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion concerning the impact of the Veteran's PTSD on his occupational and social functioning, to include whether it is sufficient by itself to render him unemployable.

3.  Then, the Veteran should be afforded a VA examination by one or more examiners to determine the impact of all of the Veteran's service-connected disabilities on his employability.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner(s) should identify the manifestations of the service-connected disabilities and state an opinion concerning whether the service-connected disabilities are sufficient by themselves to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims, including the TDIU claim if it has not been rendered moot.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


